Exhibit 99 TI reports 1Q13 financial results and shareholder returns Conference call on TI website at 4:30 p.m. Central time today www.ti.com/ir DALLAS (April 22, 2013) – Texas Instruments Incorporated (TI) (NASDAQ: TXN) today announced first-quarter revenue of $2.89 billion, net income of $362 million and earnings per share of 32 cents. Regarding the company’s performance and returns to shareholders, Rich Templeton, TI’s chairman, president and CEO, made the following comments: · “Our revenue and earnings ended the quarter at the high end of our expected range.Customers continued to operate in a real-time mode, maintaining minimal component inventory and ordering parts as they were needed.Our short product lead times, well-positioned inventory and ready manufacturing capacity allow us to respond rapidly to changes in demand. · “TI is now firmly rooted in Analog and Embedded Processing, and in the first quarter these segments contributed 77 percent of our revenue – a full five points more than a year ago. · “Our business model generates strong cash flow from operations.Free cash flow* for the trailing 12 months was almost $3 billion, up 16 percent compared with a year ago.Further, free cash flow comprised 23 percent of revenue, which is consistent with our target of 20-25 percent.Free cash flow is well in excess of net income, and we expect it to remain so for some time as non-cash expenses are included in net income. · “In the quarter, we announced a 33 percent increase in our dividend to $1.12 per share annualized, and we added another $5 billion to our stock repurchase authorization.Both increases reflect our confidence in the long-term sustainability of our Analog and Embedded Processing business model. · “We returned $911 million to shareholders through dividends and share repurchases in the first quarter.For the trailing 12 months, the return to shareholders totaled $3 billion, or 107 percent of free cash flow, consistent with our intention to return all our free cash flow to shareholders except what is needed to repay debt. · “Our balance sheet remains strong, with $3.9 billion of cash and short-term investments on hand at the end of the quarter, 84 percent of which is owned by the company’s U.S. entities.Inventory was 101 days, down from 105 a year ago.” * Non-GAAP; Free cash flow is Cash flow from operations less Capital expenditures. Earnings summary Amounts are in millions of dollars, except per-share amounts. 1Q13 1Q12 Change Revenue $ $ -8 % Operating profit $ $ -1 % Net income $ $ 37 % Earnings per share $ $ 45
